Citation Nr: 0104172	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  00-01 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Evaluation of lumbar spine strain, currently rated as 20 
percent disabling.

2.  Entitlement to an initial compensable evaluation for 
gastroesophageal reflux disease.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1994 to 
March 1999.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection for lumbar spine 
strain and gastroesophageal reflux disease was granted.  The 
lumbar spine strain was assigned a 20 percent evaluation and 
the gastroesophageal reflux disease was assigned a 
noncompensable evaluation.  


FINDINGS OF FACT

1.  The veteran's service-connected lumbar spine strain is 
manifested by subjective pain on usage, objective pain 
through the range of motion; and tenderness in the lumbar 
spine, as well as muscle spasm and painful motion on bending.  

2.  The veteran's service-connected gastroesophageal reflux 
disease is manifested by persistent heartburn, regurgitation 
and a limited diet.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the service-connected lumbar spine strain have not been 
met.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified 
at 38 U.S.C. § 5103A); 38 C.F.R. §§ 3.321, 4.7, 4.31, 4.71a, 
Diagnostic Code 5295 (2000).  

2.  The criteria for a 10 percent evaluation, but no higher, 
for gastroesophageal reflux disease have been met.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A); 38 C.F.R. §§ 3.321, 4.7, 4.31, 4.114, Diagnostic 
Code 7346 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record does not indicate, the need to obtain any 
pertinent records, which have not already been associated 
with the claims folder and the veteran has been examined.  It 
is accordingly found that all relevant facts have been 
properly developed, and that the duty to assist him has been 
satisfied.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A).  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
2000); 38 C.F.R. Part 4 (2000).  In so doing, it is the 
Board's responsibility to weigh the evidence before it.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making a 
determination, the Board has carefully reviewed the pertinent 
medical evidence, including the veteran's entire medical 
history in accordance with 38 C.F.R. § 4.1 (2000) and Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2000).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2000). 

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board notes that these claims are based on the assignment 
of initial ratings for disabilities following an initial 
award of service connection for those disabilities.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
rule articulated in Francisco did not apply to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  Fenderson, 
12 Vet. App. at 126; Francisco, 7 Vet. App. at 58.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

Background

Service medical records show that in May 1998, because of 
back pain, the veteran was restricted to lifting less than 20 
pounds.  The veteran was seen for gastroesophageal reflux 
disease in November 1998.  In January 1999 the veteran 
complained of daily severe heartburn with a burning throat 
for four months.  The radiology report revealed severe 
gastroesophageal reflux without evidence of esophagitis.  

The veteran was examined in June 1999.  His abdomen was soft 
and nontender and bowel sounds were normal.  There was no 
organomegaly, masses or hernias.  He appeared well developed 
and well nourished, and was not debilitated.  The veteran had 
no pallor and there was no evidence of malnutrition, or 
vitamin deficiency.  Examination of the lumbar spine showed 
mild-to-moderate painful motion on bending and getting up.  
The veteran had mild muscle spasms in the paraspinal muscles 
and mild tenderness in L3-L4.  Flexion was 95 degrees and 
extension was 35 degrees.  Right and left laterals were 40 
degrees each.  Right and left rotations were 35 each.  There 
was pain at the end of the range of motion.  There was no 
limitation of range of motion.  Neurologic examination of the 
lower extremities showed normal motor function.  Power was 
average, deep tendon reflexes were normal and sensation was 
intact.  

X-ray of the lumbar spine was normal and the upper 
gastrointestinal series were normal.  The diagnoses were 
lumbar spine strain, subjective pain on usage, objective pain 
through the range of motion and tenderness in the lumbar 
spine, as well as muscle spasm and painful motion on bending.  
There were no objective findings with regard to the gastric 
reflux, and therefore a diagnosis could not be confirmed.  

The veteran's family and friends submitted written statements 
in July and August 2000 describing the severity of his lumbar 
spine strain and his gastroesophageal reflux symptoms.  His 
family and friends wrote that he had become very picky over 
what and when he ate and that he tired to avoid foods that 
encouraged his reflux.  They stated that the veteran still 
encountered heartburn and invested a vast amount of money in 
antacids and other medications to relieve his discomfort from 
digesting food.  His family and friends indicated that he 
experienced many restless and interrupted nights of sleep and 
that he slept with a pillow between his legs and sometimes 
under his legs.  

Private medical records, dated January 2000 to June 2000, 
show that the veteran complained of flare-up of reflux and 
occasional slight low back discomfort.  In January 2000 his 
abdomen was soft with normal bowel sounds.  There were no 
organomegaly, masses, tenderness or bruits.  The assessment 
included history of hiatal hernia with reflux.  In June 2000 
the veteran's abdomen was soft with normal bowel sounds.  
There were no organomegaly, masses, tenderness or bruits.  
The assessment included hiatal hernia causing 
gastroesophageal reflux disease.  

At the September 2000 Travel Board hearing the veteran 
testified regarding the severity of his lumbar spine strain 
and gastroesophageal reflux disease.  He indicated that he 
lost approximately one day a month off from work over the 
past year due to either the lumbar spine strain or 
gastroesophageal reflux disease.  The veteran stated that his 
back pain and limitation of motion have increased in severity 
since the June 1999 examination.  He asserted that he woke up 
several times a night due to back pain and stiffness and took 
medication or did prescribed exercises to attempt relieve the 
back pain.  The veteran reported that the slept with pillows 
either under or between his legs and that he did exercises 
every morning before he got out of bed.  He indicated that he 
experienced limitation of motion when he got up in the 
morning and that he could probably bend over to 120 to 130 
degrees without too much pain.  The veteran maintained that 
he was no longer active in the gym and could sit for about 45 
minutes before experiencing stiffness then he would have to 
walk around to relieve the stiffness.  He testified that he 
did not have any problems standing all day at work; it was 
just sitting and laying down for an extended period of time 
that caused back stiffness.  The veteran asserted that 
driving for over 45 minutes to an hour would cause back 
stiffness, he was able to put up stock at work and was able 
to do household chores that did not require bending down.  

The veteran testified that his gastroesophageal reflux 
problem has increased in severity since his June 1999 
examination.  Specifically, he stated that he could no longer 
eat foods that he used to be able to tolerate and that his 
diet was very limited.  The veteran detailed a list of foods 
that his doctor advised his not to eat or drink and he tried 
to abide by the doctor's advice.  He indicated that he 
altered his lifestyle to where he ate a couple of hours 
before he went to bed to avoid gastroesophageal reflux 
problems after he went to bed.  The veteran reported that he 
had two small bricks underneath the top of his bed, the head 
of his bed, so that his body would be at an angle and the 
acid would not be as bad for his esophagus.  He described 
regurgitation sometimes, approximately twice a month, after 
he ate, although he did not know what foods caused it.  The 
veteran testified that he experienced appetite loss in the 
mornings and that when he tried to eat in the morning he 
would feel nauseous.  He stated that he took medication in 
the morning and 30 minutes before meals.  The veteran 
reported that just about every time he ate he experienced 
heartburn, after he ate, which ruined his appetite.  He 
believed that the gastric reflux and loss of appetite caused 
him to loose weight.  The veteran described loosing 
approximately 8 to 10 pounds between the June 1999 
examination and the September 2000 hearing.  

Lumbar Spine Strain

Initially, the Board finds that Diagnostic Code 5293 is 
inappropriate as the medical evidence of record reflects 
negative neurological clinical findings.  The veteran's 
neurological examination showed normal motor function.  Power 
was average, deep tendon reflexes were normal and sensation 
was intact.  

A 20 percent disability evaluation is warranted for moderate 
limitation of motion of the lumbar spine or for lumbosacral 
strain when there is muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in the standing 
position.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(2000).  A 40 percent disability evaluation requires severe 
limitation of motion or severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5295 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2000).  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40 (2000), which 
requires the VA to regard as "seriously disabled" any part of 
the musculoskeletal system that becomes painful on use.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 20 percent for the service-
connected lumbar spine strain is not warranted at this time.  
The objective evidence of record does not indicate that the 
veteran currently suffers from severe limitation of motion of 
the low back; nor is there evidence of the presence of 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  While there is evidence of mild-to-moderate 
painful motion on bending and getting up, as well as mild 
muscle spasms in the paraspinal muscles and mild tenderness 
in L3-L4, it is found that the 20 percent evaluation assigned 
adequately compensates him for his current degree of 
disability.  The veteran testified he did not have any 
problems standing all day at work, he was able to put up 
stock at work and was able to do household chores that did 
not require bending down.  Sitting, lying down or driving for 
an extended period of time caused back stiffness.  The 
objective evidence of record does not suggest that the 
veteran's lumbar spine strain results in easy fatigability, 
weakened movement, or incoordination.  

Based on the current evidence of record, it is found that the 
preponderance of that evidence is against the veteran's claim 
for an increased evaluation for the service-connected lumbar 
spine strain.


Gastroesophageal Reflux Disease

Diagnostic Code 7346 provides that a 10 percent evaluation 
may be assigned for hiatal hernia with two or more of the 
symptoms for the 30 percent evaluation under this code.  For 
the 30 percent evaluation, hiatal hernia must be productive 
of persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  38 C.F.R. § 4. 114 (2000).  

In evaluating the service-connected gastroesophageal reflux 
disease, the Board has considered the clinical record, 
written lay statements and the veteran's hearing testimony in 
association with the rating criteria.  The veteran testified 
to such symptoms as persistent heartburn (pyrosis) episodes 
and regurgitation approximately twice a month, after he ate.  
Also, he has indicated that he could no longer eat foods that 
he used to be able to tolerate and that his diet was very 
limited.  On the other hand, he had no complaints of 
dysphagia or difficulty in swallowing or of substernal arm or 
shoulder pain.  Under the provisions of 38 C.F.R.§ 4.7, the 
Board finds that his gastroesophageal reflux warrants a 10 
percent evaluation.  At the June 1999 examination there were 
no objective findings with regard to the gastric reflux, the 
veteran appeared well developed and well nourished.  He was 
not debilitated, he had no pallor and there was no evidence 
of malnutrition, or vitamin deficiency.  Thus, a 30 percent 
evaluation is not warranted, as the evidence does not show 
considerable impairment of the veteran's health.  



ORDER

An increased evaluation for the service-connected lumbar 
spine strain is denied.

A rating of 10 percent, but no higher, is granted for the 
gastroesophageal reflux disease, subject to the provisions 
governing the award of monetary benefits.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

